99-00078 Lee v State of Texas.wpd



No. 04-99-00078-CR
Kendale LEE,
Appellant
v.
The STATE of Texas,
Appellee
From the 175th Judicial District Court, Bexar County, Texas
Trial Court No. 94CR5840B
Honorable Mary Román, Judge Presiding
Opinion by:	Phil Hardberger, Chief Justice
Sitting:	Phil Hardberger, Chief Justice
		Catherine Stone, Justice
		Sarah B. Duncan, Justice
 
Delivered and Filed:	February 9, 2000
AFFIRMED
	Kendale Lee pled guilty to aggravated possession of cocaine and was sentenced to ten years
imprisonment and a $1,000 fine.  His sentence was suspended, and he was placed on community
supervision for ten years in accordance with his plea agreement.  Lee's probation was subsequently
revoked based on his plea of true.
	Lee's court-appointed attorney filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), in which he concludes that the appeal contains no merit.  Counsel provided Lee with a
copy of the brief and informed him of his right to review the record and file his own brief.  See
Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.--San Antonio 1997, no pet.); Bruns v. State, 924
S.W.2d 176, 177 n.1 (Tex. App.--San Antonio 1996, no pet.). 
	We have reviewed the record and counsel's brief.  We agree that the appeal is frivolous and
without merit.  The judgment of the trial court is affirmed.  Appellate counsel's motion to withdraw
is granted.  Nichols v. State, 954 S.W.2d at 86; Bruns 924 S.W.2d at 177 n.1.
							PHIL HARDBERGER, 
							CHIEF JUSTICE
DO NOT PUBLISH